 

 

 

 

 

    

Case 2:19-cv-00226 Document 15_

December 10, 2019

United States Courts
thern District of Texas
Southe FILED

VIA REGULAR MAIL DEC 1 2 2019
United States District Court
Southern District of Texas
Corpus Christi Division

1133 N. Shoreline, Room 208
Corpus Christi, Texas 78401

David J. Bradley, Clerk of Court

Re: Danny Richard Rivers v. Lorie Davis, Director
Cause No. 2:19-CV-226

‘Dear Clerk: BO oe

iled on 12/13/19 in TXSD Page 1 of 1

Enclosed please find the State Court Disciplinary Hearing Audio Records in
the above referenced cause. The Disciplinary Hearing Records were

electronically filed with the court on December 10, 2019.

Thank you for your kind assistance in this matter.
Sincerely,

s/ Patrick D. Todd
PATRICK D. TODD |
Assistant Attorney General »
Criminal Appeals Division

(512) 936-1400

PDT/cbh

Enclosures

 

 

 
